DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-5 and 7-18 are rejected.
	Claim 6 has been cancelled.


Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7: “provide” in line 7 should be replaced with --provided--.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18 recites the limitation "the handle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-11, 14 and 17-18 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraissl, Jr. (US 3,348,689) [hereinafter Kraissl].
	With respect to claim 1, Kraissl discloses an outer filter 1 (filter element) for a filter assembly, as shown in Fig. 1, having: a rim 2 (end cap) having an opening for removably inserting an inner filter 8 (another filter element) of the filter assembly within the filter element 1, as shown in Fig. 1; latches 3, 4, (coupling member) for engaging tongues 12, 13, (corresponding coupling member) of the another filter element 8 of the filter assembly, as shown in Fig. 1, and connecting the filter element 1 with the another filter element 8 when the another filter element 8 is removably installed within the filter 

	With respect to claim 3, Kraissl discloses a filter medium for mechanically removing particulates from a fluid to be treated (see col. 1, lines 24-27).

	With respect to claim 4, Kraissl discloses wherein the end cap 2 is an upper end cap, as shown in Fig. 1, and further comprising a bottom 10 (lower end cap), the filter medium disposed between the upper and lower end caps 2, 10, as shown in Fig. 1.

	With respect to claim 5, Kraissl discloses wherein the opening has a surface which includes the coupling member 3, 4, as shown in Fig. 1.

	With respect to claim 8, Kraissl discloses a handle 11 (another end cap) having an opening for removably attaching the filter element 1 to a filter system, as shown in Fig. 1.

	With respect to claim 9, Kraissl discloses a handle 11 (another end cap) having an opening and a connector, said connector being the inside surface of the another end 

	With respect to claim 10, Kraissl discloses an inner filter 8 (filter element) for a filter assembly, as shown in Fig. 1, having: a handle structure including a handle member 11, the handle member 11 including an abutment end surface, as shown in Fig. 1; a coupling member 12, 13, for engaging a corresponding coupling member 3, 4, of a another filter element 1 of the filter assembly, as shown in Fig. 1, and connecting the filter element 8 with the another filter element 1 when the filter element 8 is removably installed within the another filter element 1, as shown in Fig. 1, the coupling member 12, 13, including a lug 12, 13, as shown in Fig. 1; and a detent member 14, 15, 16 as shown in Fig. 1, for resisting disengagement of the coupling member 12, 13, from the corresponding coupling member 3, 4, of the another filter element 1 when the filter element 8 is installed within the another filter element 1, the detent member 14, 15, 16, disposed on the abutment end surface of the handle 11, as shown in Fig. 1.

	With respect to claim 11, Kraissl discloses wherein the detent member 14, 15, 16, includes one of an indentation 14 and a bump 16 disposed on the abutment end surface of the handle member 11, the detent member 14, 15, 16, for releasably engaging a corresponding detent member 5, 6, 7, provided on the another filter element 1, when the filter element 8 is removably installed within the another filter element 1, as shown in Fig. 1.



	With respect to claim 17, Kraissl discloses an outer filter 1 (filter element) for a filter assembly, as shown in Fig. 1, having: a filter medium for mechanically removing particulates from a fluid to be treated (see col. 1, lines 24-27); an end cap 2 disposed at one end of the filter medium, the end cap 2 having an opening for removably inserting another filter element 8 of the filter assembly within the filter element 1, as shown in Fig. 1; latches 3, 4 (pedestal) extending up from a top surface of the end cap 2 of the filter element 1; and a detent member 5 disposed on the pedestal 3 for releasably engaging a corresponding detent member 16 of the another filter element 8, the detent member 5 comprising an indentation in a surface of the pedestal 3, as shown in Fig. 1.

	With respect to claim 18, Kraissl discloses an inner filter 8 (filter element) for a filter assembly, as shown in Fig. 1, having: a filter medium for mechanically removing particulates from a fluid to be treated (see col. 1, lines 24-27); a handle structure disposed at one end of the filter medium, the handle structure including a handle member 11, the handle member 11 including an abutment end surface; a detent member 16 disposed on the abutment end surface of the handle for releasably engaging a corresponding detent member 5 of another filter element 8 of the assembly, the detent member 16 comprising a raised bump on the abutment end surface of the handle member 11, as shown in Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are finally rejected under 35 U.S.C. 103 as being unpatentable over Kraissl (US 3,348,689) in view of Heskett (US 5,314,623).
	With respect to claims 12-13, Kraissl lacks a filter medium including fluid purifying particles; and wherein the fluid purifying particles are formed of an alloy of copper and zinc.
Heskett discloses an apparatus for treating a fluid, as shown in Fig. 1, having a treating tank 16 and metal particulate matter 18. The metal particulate matter may be used in combination or conjunction with other fluid treating mediums to provide an enhanced fluid treating system (see col. 7, lines 47-56). The water is passed through both a bed of metallic particulate matter such as brass, and a conventional treatment process (see col. 10, lines 11-14).  It has been found that the use of copper or a copper alloy such as brass in a treating system is effective to combat bacteria such as E. coli commonly found in sewage contaminated water supplies as well as other undesirous organisms such as Pseudomonas (see col. 10, lines 26-31).  The term "brass" is used herein to indicate a copper-zinc alloy (see col. 10, lines 32-33).  It would have been obvious to one of ordinary skill in the art to provide the second filter element disclosed .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,612,258. Although the Patent No. 10,612,258 anticipate the claims.


Allowable Subject Matter
Claims 2, 7, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 2 would be allowed because the prior art of record does not show or suggest the detent member including one of an indentation and a bump provided on a pedestal disposed on the end cap of the filter element, the detent member for releasably engaging a corresponding detent member provided on the another filter element, when the another filter element is removably installed within the filter element, in combination with any remaining limitations in the claim.  Kraissl lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
	Claim 7 would be allowed because the prior art of record does not show or suggest wherein the coupling member comprises a filter lock insert having an annular circumferential surface, the filter lock insert including one of: the continuous thread or the thread segment provided on the circumferential surface of the filter lock insert; the continuous groove or the groove segment provided in the circumferential surface of the filter lock insert; and the lug provide on the circumferential surface of the filter lock insert, in combination with any remaining limitations in the claim.  Kraissl lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claim 15 would be allowed because the prior art of record does not show or suggest wherein the handle structure includes a closure member that merges with the abutment end surface of the handle member, the closure member including the coupling member, in combination with any remaining limitations in the claim.  Kraissl lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
	Claim 16 would be allowed due to its dependency from claim 15.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to applicant’s argument that Herrin lacks the new limitations of claims 1 and 10: Kraissl teaches the new limitations as stated in the rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778